188 F.2d 360
William M. BAILEY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10407.
United States Court of Appeals Third Circuit.
Argued April 17, 1951.
Decided May 1, 1951.

On Petition for Review of Decision of the Tax Court of the United States.
William Wallace Booth, Pittsburgh, Pa. (Charles L. Albright, Jr. and Reed, Smith, Shaw & McClay, all of Pittsburgh, Pa., on the brief), for petitioner.
Louise Foster, Washington, D. C. (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
There is ample evidence to support the findings of the Tax Court that petitioner had not made an outright sale of his invention as he claims and that, therefore, the proceeds of the transaction are taxable to him as ordinary income. The decision of the Tax Court will be affirmed.